DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit (DE10034400), hereinafter “Streit” in view of Schultz et al. (U.S. Publication 2017/0058895), hereinafter “Schultz”.
Regarding claim 1, Streit discloses the same invention substantially as claimed such as a cooling lubrication system comprising: a dry sump (paragraph 29), an oil tank (21), and a pump system that operates an oil circuit in which an oil pump (3, 4) delivers oil from the dry sump into the oil tank (23, paragraph 30), wherein the pump system comprises first pump and a second pump on a shaft (5), but is silent to disclose a vane 
Regarding claim 2, Streit and Schultz disclose the cooling lubrication system according to claim 1, wherein the vane cell pump (Streit, both 3 and 4) is of a double-flow design and comprises two independent suction points (Streit, 14 and 15) in the dry sump (Streit, paragraph 38).
Regarding claim 3, Streit and Schultz disclose the cooling lubrication system according to claim 1, wherein the gerotor pump (Schultz, 48) is connected on the pressure outlet side (Shultz, paragraph 38 mentions that the first pump hydraulic ports are connected to the second pump) to under-vane grooves (Schultz, paragraph 38 mentions that seal plate has ports for first pump) in the vane cell pump and to a cooling for an electric machine (Schultz has an electric motor 74 disposed within the sump to be submerged in oil and that operates the gerotor pump 48 and the oil sent from the gerotor pump eventually leads back to the sump). Examiner notes that Shcultz electric motor (74) can be regarded as the electric machine just as the present invention does in figure 1. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	12/17/2021